Citation Nr: 0113580	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a January 26, 1951 rating decision, in which the RO 
reduced the disability evaluation assigned for the residuals 
of the veteran's bilateral trench foot, from 20 percent to a 
noncompensable disability evaluation, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from July 1943 to October 1945 
and was a prisoner of war (POW) of the government of Germany 
from December 1944 to April 1945.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
an April 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, in 
which the RO determined that a January 26, 1951 rating 
decision reducing the disability evaluation assigned for the 
residuals of the veteran's bilateral trench foot from 20 
percent to a noncompensable disability evaluation was not 
clearly and unmistakable erroneous.   


FINDINGS OF FACT

1.  In January 1951, the RO reduced the disability evaluation 
assigned for the residuals of the veteran's bilateral trench 
foot from 20 percent to a noncompensable disability 
evaluation. 

2.  The veteran did not appeal the January 1951 rating 
decision.

3.  The RO's January 1951 rating decision was supported by 
the evidence then of record and was consistent with the 
applicable law and regulations extant in 1951.  


CONCLUSIONS OF LAW

1.  The RO's January 1951 rating decision in which the RO 
reduced the evaluation assigned for the residuals of the 
veteran's bilateral trench foot, from 20 percent to a 
noncompensable disability evaluation is final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.302(a), 
20.1103 (2000).

2.  The January 1951 rating decision in which the RO reduced 
the disability evaluation assigned for the residuals of the 
veteran's bilateral trench foot, from 20 percent to a 
noncompensable disability evaluation did not involve CUE.  
38 C.F.R. § 3.105(a) (2000); R & PR § 1009(e), effective 
August 5, 1946; Diagnostic Code 7117, Schedule for Rating 
Disabilities, effective April 1, 1946.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO's January 1951 rating 
decision, which reduced the veteran's disability evaluation 
assigned for the residuals of bilateral trench foot from 20 
percent to a noncompensable disability evaluation was clearly 
and unmistakably erroneous.  In a January 1951 letter, the RO 
advised the veteran of the proposed reduction in benefits and 
indicated that the veteran's disability evaluation would be 
reduced in 60 days unless the veteran submitted medical or 
other proof which tended to show that his service-connected 
disorder had not improved and that a reduction of benefits 
was not warranted.  Thereafter, the veteran did not submit 
additional evidence to rebut the proposed reduction, nor did 
the veteran initiate any type of appeal from the RO's January 
1951 rating decision.  Therefore, the RO's January 1951 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2000).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law that, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims (the 
Court) has promulgated a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); Glynn v. Brown, 6 
Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44 (1995); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) (The Court recognized in Russell, Glynn and Mason 
that a viable claim of CUE must be premised on the RO's clear 
failure to consider certain highly probative evidence in the 
first instance versus asking that the Board reweigh or 
reevaluate the evidence reviewed by the RO in the prior final 
rating decision).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), 
en banc review denied, 6 Vet. App. 162 (1994).
As previously indicated, the RO's January 1951 rating 
decision is final, and therefore, is only subject to 
collateral attack under the theory of clear and unmistakable 
error.  For the reasons that follow, the Board concludes that 
the RO's January 1951 rating decision did not involve CUE.  

First, a review of the record indicates that the correct 
facts, as contained in the record in January 1951 were 
extracted from the veteran's service medical records, a 
September 1950 VA examination report, a January 1951 
statement from the veteran, and a January 1951 VA examination 
report.  This evidence was before the RO at the time it 
rendered its January 1951 rating decision reducing the 
veteran's disability evaluation.  The veteran does not claim 
that the factual record available to the RO in January 1951 
was either incomplete or incorrect.  Accordingly, the 
veteran's CUE claim is not sustainable on grounds that the 
correct facts, as know at that time, were not before the RO.

Thus, the Board must review the RO's application of the law 
and regulations then in effect for a reduction of a 20 
percent disability evaluation assigned for service-connected 
residuals of bilateral trench foot.  The regulations 
pertinent to rating reductions that were in effect in January 
1951 provided that where a reduction of an award for a 
service-connected disability was considered warranted by a 
change in physical condition, the RO was to prepare an 
appropriate rating extending the evaluation in effect for 
sixty days from the date of the rating, followed by the 
reduced evaluation.  The reduction or discontinuance of the 
award was to become effective on the last day of the month of 
the approval of the award.  Due to the time limitation, the 
veteran was to be promptly notified in writing of the 
proposed reduction.  If the veteran submitted additional 
evidence, the reduction was to be reconsidered and confirmed, 
modified or canceled as required.  R & PR § 1009(e), 
effective August 5, 1946 (the equivalent of 38 C.F.R. § 
3.105(e)).

The RO satisfied these procedural requirements in January 
1951.  First, in January 1951 the RO issued a rating decision 
setting forth the material facts and reasons for the proposed 
reduction.  Specifically, the RO indicated that the veteran's 
service-connected residuals of his bilateral trench foot had 
improved.  Secondly, in a letter dated in January 1951, the 
RO notified the veteran of the proposed reduction and advised 
the veteran that in the absence of evidence rebutting the 
RO's conclusion that the veteran's service-connected 
disability had improved, the reduction would become effective 
within sixty days, or on March 28, 1951.  The veteran failed 
to submit additional evidence or objection to the RO's 
proposed reduction and the proposed reduction became 
effective within the sixty-day period.  Finally, as 
indicated, the RO assigned the reduction an effective date of 
March 28, 1951, which reflects that the 20 percent disability 
evaluation continued for sixty days from the date of the 
January 1951 notice of reduction. 

Inasmuch as the RO complied with the procedural requirements 
of R & PR 1009(e) in January 1951, the question becomes 
whether the reduction was proper based on R & PR § 1172(a), 
effective July 10, 1942 (the equivalent of 38 C.F.R. § 
3.344), which governed the procedures of reduction for 
established ratings.  

In January 1951, as now, disability evaluations were 
determined by comparing the manifestations of a particular 
disability with the criteria set forth in the diagnostic 
codes of the Schedule for Rating Disabilities. Veterans' 
Regulation No. 3(a) (as amended 1945). The percentage ratings 
represented, as far as could practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
Where there was a question as to which of two evaluations 
should be applied, the higher evaluation was to be assigned 
if the disability picture more nearly approximated the 
criteria required for that rating.  Otherwise, the lower 
rating was to be assigned.  General Policy in Rating 
Disability, Paragraphs 1 and 7, Schedule for Rating 
Disabilities, effective April 1, 1946 (now 38 C.F.R. §§ 4.1, 
4.7).

In January 1951, peripheral vascular disease, to include 
Raynaud's disease, was rated in accordance with Diagnostic 
Codes 7114-7117, Schedule for Rating Disabilities (1946).  
The RO evaluated the veteran's residuals of bilateral trench 
foot by analogy to Raynaud's disease under Diagnostic Code 
(DC) 7117.  DC 7117 provided for a 20 percent disability 
evaluation for occasional attacks of blanching or flushing.  
A 40 percent disability evaluation was assignable for 
frequent vasomotor disturbances characterized by blanching, 
rubor, and cyanosis.  A 60 percent disability evaluation was 
warranted for multiple painful, ulcerated areas.  Finally, a 
100 percent disability evaluation was appropriate for severe 
form with marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement.  Notes to 
this diagnostic code indicated that evaluations in excess of 
20 percent under DC's 7114-7117 were for application for 
unilateral involvements.  Where there was evidence of 
bilateral involvement separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent only would be 
added for the more severely affected extremity, except where 
the disease resulted in amputation.  

At the time of the January 1951 rating action, R & PR § 
1172(a) provided that diseases subject to temporary or 
episodic improvement, such as psychoneuroses, would not be 
reduced on any one examination, except when all the evidence 
of record clearly warranted the conclusion that permanent 
improvement of a physical or mental condition had been 
demonstrated.  Diseases which became comparatively symptom 
free after prolonged rest such as phlebitis, myocardial or 
coronary insufficiency were not to be reduced based on 
examinations which reflected the results of bed rest.  
Moreover, examinations less full and complete than those on 
which payments were authorized or continued were not to be 
used as the basis of reduction.  Finally, even though 
material improvement in the physical or mental condition was 
shown, it was to be considered whether the evidence made it 
reasonably certain that the improvement was permanent and 
could be maintained under the ordinary conditions of life, 
i.e. while employed, or, if unemployed while actively seeking 
employment. 

As noted, the relevant evidence on file at the time of the 
January 1951 rating decision consisted of the veteran's 
service medical records, a September 1950 VA examination 
report, a January 1951 statement from the veteran and a 
January 1951 VA examination report.  The veteran's service 
medical records reflect that the veteran's feet were 
clinically evaluated as normal upon entrance into service.  
Upon discharge in October 1945, the veteran was shown to have 
bilateral trench foot, characterized as mild, which had 
developed as a result of exposure to wet and cold while the 
veteran was a POW in Germany from December 1944 to April 
1945.  The veteran was discharged from service as a result of 
this disability on the basis that he had incapacitating 
painful feet in colder weather which rendered him unfit to 
perform his duties as a soldier.  The veteran was also shown 
to have ulcerations of both legs, primarily on the left leg, 
which appeared resistant to healing.

In September 1950 the veteran was afforded a VA examination.  
At that time, the veteran reported pain in the arches with 
long standing and indicated that his feet sweated 
immoderately.  The veteran also reported pain at the site of 
an old ulcer on the lower left leg.  The examiner indicated 
that both of the veteran's feet appeared normal.  There were 
no indications of varicosities, swelling, or areas of 
discolored skin.  The examiner noted that there was some pain 
every day especially with wet weather and at the end of the 
day.  The veteran was diagnosed with bilateral trench foot 
and with an ulcer of the left leg.

In January 1951 the veteran submitted a statement and 
indicated that he had trouble with his feet as a result of 
injuries sustained when he was taken as a prisoner during the 
Battle of the Bulge in Belgium in December 1944.  He stated 
that he had broken arches and had to wear arch supports and 
that he was provided with a special prescription for shoes 
while he was in the Army.  

The veteran was afforded another VA examination in January 
1951.  At that time, the veteran complained of flat feet and 
stated that his feet became symptomatic during service and 
that he was provided with special shoes in service which 
helped.  After his discharge from service, the veteran 
experienced pain along the longitudinal arches of his feet 
aggravated by his employment, which required constant 
standing.  The veteran was diagnosed with bilateral pes 
planus, characterized as mildly symptomatic and slightly 
disabling.  The veteran did not complain of residuals of 
bilateral trench foot and he was not diagnosed with the same.

In reducing the veteran's rating, the RO utilized the correct 
facts and the statutory or regulatory provisions, as they 
were known at the time.  A review of the evidence shows that 
the veteran had mildly debilitating bilateral trench foot 
during service and continued to have symptoms of bilateral 
trench foot after service, as reflected in the September 1950 
VA examination report.  However, in January 1951 the veteran 
presented with complaints of foot pain attributable to pes 
planus and had no complaints with regard to residuals of 
bilateral trench foot.  Further, the veteran indicated that 
he was able to work, but that work aggravated or increased 
pain along the longitudinal arches of his feet.  The veteran 
made no statements regarding residuals of his trench foot and 
did not indicate that the residuals of his trench foot 
interfered with his employment or were aggravated by his 
employment.  Further, the examiner examined the veteran's 
feet and made clinical findings with regard to pes planus but 
made no clinical findings regarding trench foot.  Thus, the 
record reflects that the veteran's symptoms attributable to 
his service-connected residuals of trench foot had improved 
by January 1951.  While the initial diagnosis of trench foot 
in service and at the time of his discharge from service was 
compatible with the 20 percent disability evaluation under DC 
7117, the clinical findings of the September 1950 and January 
1951 VA examination reports provided a rational basis for 
reducing the evaluation to a noncompensable disability 
evaluation and no evidence of record contradicted that 
conclusion.  Further, the September 1950 and January 1951 VA 
examinations are not shown to be less full and less complete 
than the clinical evaluation and findings conducted in 
service, which served as the basis for the initial award of a 
20 percent evaluation in October 1945.  While the veteran may 
question the manner in which the RO weighed and evaluated the 
evidence, as noted above, disagreement with how the previous 
evidence was weighed and evaluated in a previous adjudication 
can never rise to the stringent definition of CUE.

Inasmuch as the veteran's various theories of the case do not 
rise to the stringent definition of CUE in the January 1951 
rating decision, the Board will accept that decision as 
correct.  Accordingly, the veteran's claim of CUE in the 
January 1951 rating decision is denied.



ORDER

CUE not having been shown in the January 1951 rating 
decision, the veteran's claim is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

